UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4678


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CHARLES ADKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cr-00017-IMK-JSK-1)


Submitted:   December 17, 2013              Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Adkins, Appellant Pro Se. Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles Adkins seeks to appeal the district court’s

order   in    a    pending      criminal    case    denying      his     motions      for

recusal.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,      28    U.S.C.    § 1292   (2006);      Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        An order denying recusal is neither a final order

nor     an    appealable         interlocutory        or       collateral       order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                           We

dispense     with       oral    argument    because      the     facts    and    legal

contentions       are   adequately    presented     in     the   materials       before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                           2